Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 05/21/2020. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 05/21/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 08/11/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claim 4 is objected to because of the following informalities: “The system of claim 1, the electronic controller further configured to receive a steering angle speed from the steering angle determine” should read “The system of claim 1, the electronic controller further configured to receive a steering angle speed from the steering angle sensor and determine”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “The method of claim 11, further comprising receiving, with the electronic controller, a steering angle speed from the steering angle and determining,” should read “The method of claim 11, further comprising receiving, with the electronic controller, a steering angle speed from the steering angle sensor and determining,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim states “determine a reduction factor based upon the road friction signal” however it is not clear how this reduction factor is determined, rather in the provided example [0031] of the specification a reduction factor of .5 is assigned to a road surface considered to be “slick” and no explanation of how the reduction factor was derived aside from corresponding to a road friction signal, is provided such as a calculation using the friction signal or a lookup table corresponding to the friction signal.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim states “determining, with the electronic controller, a reduction factor based upon the road friction signal” however it is not clear how this reduction factor is determined, rather in the provided example [0031] of the specification a reduction factor of .5 is assigned to a road surface considered to be “slick” and no explanation of how the reduction factor was derived aside from corresponding to a road friction signal, is provided such as a calculation using the friction signal or a lookup table corresponding to the friction signal.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: for example per claim 5 “The system of claim 4, wherein if the operator of the vehicle is turning the steering wheel, the electronic controller is configured to sum the turning torque and the return torque with the turning torque as a dominant torque to calculate the output torque.” Claims 5-8 introduce the essential steps of introducing a gradient to the torque signals, thus advantageously prioritizing one signal over the other. These steps are regarded as essential, because as claimed in claim 1, the output assist control signal would result in either zero or steering in a circle. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "reduction factor" in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: for example per claim 15 “The method of claim 14, wherein if the operator of the vehicle is turning the steering wheel, summing, with the electronic controller, the turning torque and the return torque with the turning torque as a dominant torque to calculate the output torque.” Claims 15-18 introduce the essential steps of introducing a gradient to the torque signals, thus advantageously prioritizing one signal over the other. These steps are regarded as essential, . 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "reduction factor" in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 11, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weiefors (U.S. Publication No. 2019/0061809) in view of Choi (U.S. Publication No. 2020/0023885).
Regarding claim 1
Weiefors discloses “An electric power steering system, comprising an electric motor configured to provide a torque to a steering mechanism of a vehicle;
Weiefors discloses “a torsion bar torque sensor;” (See Weiefors [0060] “The steering column incorporates a torsion bar (128) with a torque sensor for measuring the steering torque above the assistance actuator.”).
Weiefors discloses “a vehicle speed sensor;” (See Weiefors [0068] “The vehicle speed is calculated from information achieved by using either standard wheel speed sensors (so called ABS sensors) or a drive axle speed sensor.”).
Weiefors discloses “a steering angle sensor;” (See Weiefors [0068] “The steering angle is measured by the use of an angle sensor located somewhere in the steering column or if located elsewhere in the steering system it should be translated to the steering column coordinate system by using the ratio between the sensor position and the column.”).
Weiefors discloses “receive a vehicle speed from the vehicle speed sensor and a steering angle from the steering angle sensor;” (See Weiefors [0068] “2. By the use of the before-mentioned sensors, the steering angle and the vehicle speed is calculated. 3. In a third step of the present invention, the steering angle and the vehicle speed is used to achieve a target steering-wheel torque.”).
Weiefors discloses “calculate a steering assistance torque based on the vehicle speed and the steering angle;
Weiefors discloses “calculate a hysteresis torque based on the steering angle;” (See Weiefors [0054] “The mathematical model of the tyre friction torque is a model of an angle or angular speed driven hysteresis. The mathematical model of the tyre also contains a relaxation part such that as the tyre rolls, the torque of the hysteresis will have a relaxation length so that the hysteresis torque decreases with the rolling length of the tyre.” & [0056] “The mathematical model of the friction torque is a model of an angle or angular speed driven hysteresis. The maximum torque in the hysteresis can be shaped by a function so that the maximum torque is different on centre compared to off centre.”).
Weiefors discloses “sum the steering assistance torque and the hysteresis torque to determine a turning torque;” (See Weiefors [0055] “The model of the tyre friction is the combination of the hysteresis and the relaxation so that e.g. an increase owing to the hysteresis torque can happen at the same time as the torque decrease owing to the relaxation. The resulting torque of the model is the sum of the two parts.”).
Weiefors discloses “calculate a return torque and sum the turning torque and return torque to obtain an output torque;” (See Weiefors [0051] “A target steering-wheel torque is the sum of the lateral acceleration feedback torque, the above-mentioned tyre friction torque, the friction torque, the damping torque and the returnability torque.” [0058] “The returnability torque is a vehicle speed dependent and steering-wheel angle or steering angle dependent torque.”).
Weiefors discloses “and generate a command for the electric motor to provide the output torque to the steering mechanism.” (See Weiefors [0064] “As an example of a method in accordance with the invention, the target steering-wheel torque includes one or more of the following torque contributions: lateral acceleration feedback torque, 
Weiefors discloses all of the elements of claim 1 except “and an electronic controller configured to determine a failure of the torsion bar torque sensor;”
Choi discloses “and an electronic controller configured to determine a failure of the torsion bar torque sensor;” (See Choi [0019] “In accordance with the embodiment of the present invention, even when the function of the first sensor to sense a torque value fails, the controller may calculate the torque value using the rotation angles measured by the first and second sensors and the previously inputted torque constant of the torsion bar, and then operate the second driver, thereby improving the fail safe function.” Also see Weiefors [0013] “Steering feel is created using a mathematical model based on the steering angle and vehicle speed. Now, it is possible as a result of the fact that if you know the steering torque you want based on the steering angle and vehicle speed there is no need for a torsion bar and no torsion-bar torque sensor.”).
Weiefors and Choi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiefors to incorporate the teachings of Choi and provide detection of a failed torsion bar torque 
Regarding claim 3
Weiefors discloses “The system of claim 1, the electronic controller further configured to calculate the return torque based upon a torsion bar torque value set to zero.” (See Weiefors [0015] “Steering feel is created using a mathematical model based on the steering angle and vehicle speed. Now, it is possible as a result of the fact that if you know the steering torque you want based on the steering angle and vehicle speed there is no need for a torsion bar and no torsion-bar torque sensor. The torque you want to achieve from the mathematical model can be controlled directly from the electric motor through a standard motor current control.” Discloses that the steering control torque signal may be determined absent a torsion bar sensor, and the mathematical model excludes a torsion bar torque in the sum of torques, meaning its value is effectively zero.).
Regarding claim 11
Weiefors discloses “receiving, with the electronic controller, a vehicle speed from a vehicle spend sensor and a steering angle from a steering angle sensor;” (See Weiefors [0068] “2. By the use of the before-mentioned sensors, the steering angle and the vehicle speed is calculated. 3. In a third step of the present invention, the steering angle and the vehicle speed is used to achieve a target steering-wheel torque.”).
Weiefors discloses “calculating, with the electronic controller, a steering assistance torque based on the vehicle speed and the steering angle;” (See Weiefors 
Weiefors discloses “calculating, with the electronic controller, a hysteresis torque based on the steering angle;” (See Weiefors [0054] “The mathematical model of the tyre friction torque is a model of an angle or angular speed driven hysteresis. The mathematical model of the tyre also contains a relaxation part such that as the tyre rolls, the torque of the hysteresis will have a relaxation length so that the hysteresis torque decreases with the rolling length of the tyre.” & [0056] “The mathematical model of the friction torque is a model of an angle or angular speed driven hysteresis. The maximum torque in the hysteresis can be shaped by a function so that the maximum torque is different on centre compared to off centre.”).
Weiefors discloses “summing, with the electronic controller, the steering assistance torque and the hysteresis torque to determine a turning torque;” (See Weiefors [0055] “The model of the tyre friction is the combination of the hysteresis and the relaxation so that e.g. an increase owing to the hysteresis torque can happen at the same time as the torque decrease owing to the relaxation. The resulting torque of the model is the sum of the two parts.”).
Weiefors discloses “calculating, with the electronic controller, a return torque;
Weiefors discloses “summing, with the electronic controller, the turning torque and return torque to obtain an output torque;” (See Weiefors [0051] “A target steering-wheel torque is the sum of the lateral acceleration feedback torque, the above-mentioned tyre friction torque, the friction torque, the damping torque and the returnability torque.” [0058] “The returnability torque is a vehicle speed dependent and steering-wheel angle or steering angle dependent torque.”).
Weiefors discloses “and generating, with the electronic controller, a command for an electric motor to provide the output torque to the steering mechanism.” (See Weiefors [0069] “As an example of a method in accordance with the invention, the target steering-wheel torque includes one or more of the following torque contributions: lateral acceleration feedback torque, steering system friction torque, tyre friction torque, damping torque and steering-wheel self-alignment torque. 4. Control of the mentioned feedback torque actuator via a closed loop current control to achieve said target steering-wheel torque. Here, the target steering-wheel torque is first transformed to a target motor current, and this target motor current is compared with a measured motor current, where the difference between the two will form a control error. A controller is then used to minimize this control error to achieve the target current and hence the target steering-wheel torque.”).
Weiefors discloses all of the elements of claim 11 except “A method for controlling an electric power steering system, comprising determining, with an electronic controller, a failure in a torsion bar torque sensor;”
Choi discloses “A method for controlling an electric power steering system, comprising determining, with an electronic controller, a failure in a torsion bar torque sensor;” (See Choi [0019] “In accordance with the embodiment of the present invention, 
Weiefors and Choi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiefors to incorporate the teachings of Choi and provide detection of a failed torsion bar torque sensor. Doing so provides a known practice in the art for detection of sensor failure, advantageously provided to combine sensor failure detection with a known method of providing a steering assist torque without a torsion bar torque sensor and thus achieving uninterrupted electric power steering.
Regarding claim 13
Weiefors discloses “The method of claim 11, further comprising calculating, with the electronic controller, the return torque based upon a torsion bar torque value set to zero.” (See Weiefors [0015] “Steering feel is created using a mathematical model based on the steering angle and vehicle speed. Now, it is possible as a result of the fact that if you know the steering torque you want based on the steering angle and vehicle speed there is no need for a torsion bar and no torsion-bar torque sensor. The torque you want to achieve from the mathematical model can be controlled directly from the .
Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weiefors (U.S. Publication No. 2019/0061809) in view of Choi (U.S. Publication No. 2020/0023885) in further view of Kezobo et. al. (U.S. Publication No. 2019/0100234).
Regarding claim 2
Weiefors modified discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The system of claim 1, further comprising a rotor speed sensor configured to detect a rotor speed of the electric motor, and wherein the electronic controller is further configured to limit the turning torque based upon the rotor speed.” In particular, Weiefors does not disclose a designated rotor speed sensor. (See Weiefors [0057] “The mathematical model of the damping torque consists of a damping constant times an angular speed or translational speed, such as e.g. the rack velocity, measured somewhere in the linkage, where the linkage is either mechanical or hydraulic, between the road wheels and the steering wheel.” Discloses using a rack velocity.).
Kezobo discloses “The system of claim 1, further comprising a rotor speed sensor configured to detect a rotor speed of the electric motor, and wherein the electronic controller is further configured to limit the turning torque based upon the rotor speed.” (See Kezobo Fig. 16, Char. 51; & [0128] “In the electric power steering apparatus according to foregoing Embodiment 5 of the present invention, the motor speed corrected signal Tvc, obtained by correcting the motor speed signal ωm from the motor 
Weiefors, Choi, and Kezobo are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Kezobo and provide a rotor speed sensor for detecting a rotor speed, and a rotor speed signal for limiting an assist torque. Doing so provides known technology in the art for detection of a rotor speed with a known technique to limit an assist torque, advantageously provided as a method to dampen a turning torque, thus allowing an operator to override a steering torque as needed.
Regarding claim 12
Weiefors modified discloses all of the elements of claim 11 and further discloses all of the elements of the claimed invention except “The method of claim 11, further comprising receiving, with the electronic controller, a rotor speed of the electric motor from a rotor speed sensor and limiting, with the electronic controller, the turning torque based upon the rotor speed.” In particular, Weiefors does not disclose a designated rotor speed sensor. (See Weiefors [0057] “The mathematical model of the damping torque consists of a damping constant times an angular speed or translational speed, 
Kezobo discloses “The method of claim 11, further comprising receiving, with the electronic controller, a rotor speed of the electric motor from a rotor speed sensor and limiting, with the electronic controller, the turning torque based upon the rotor speed.” (See Kezobo Fig. 16, Char. 51; & [0128] “In the electric power steering apparatus according to foregoing Embodiment 5 of the present invention, the motor speed corrected signal Tvc, obtained by correcting the motor speed signal ωm from the motor speed detection unit 51 that detects the rotation speed of the rotor shaft of the motor, is negatively fed back to the assist torque command signal Ia; thus, phase-delay/advance compensation can be configured by combining the phase delay compensation characteristic, realized by the high-frequency compensation unit 22, from the compensated steering torque signal Tsca to the assist torque command signal Ia with the phase advance characteristic obtained through negative feedback of the motor speed corrected signal Tvc obtained by correcting the motor speed signal;”).
Weiefors, Choi, and Kezobo are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Kezobo and provide a rotor speed sensor for detecting a rotor speed, and a rotor speed signal for limiting an assist torque. Doing so provides known technology in the art for detection of a rotor speed with a known technique to limit an assist torque, advantageously provided as a method to .
Claims 4, 9, 14, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weiefors (U.S. Publication No. 2019/0061809) in view of Choi (U.S. Publication No. 2020/0023885) in further view of Di Cairano et. al. (U.S. Publication No. 2014/0371992).
Regarding claim 4
Weiefors modified discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The system of claim 1, the electronic controller further configured to receive a steering angle speed from the steering angle determine if an operator of the vehicle is turning a steering wheel of the vehicle or returning the steering wheel to a center position based upon the steering angle and the steering angle speed.” Weiefors does not disclose determining an angular speed with a sensor. (See Weiefors [0068] “The steering angle is measured by the use of an angle sensor located somewhere in the steering column or if located elsewhere in the steering system it should be translated to the steering column coordinate system by using the ratio between the sensor position and the column.”).
Di Cairano discloses “The system of claim 1, the electronic controller further configured to receive a steering angle speed from the steering angle determine if an operator of the vehicle is turning a steering wheel of the vehicle or returning the steering wheel to a center position based upon the steering angle and the steering angle speed.” (See Di Cairano [0041] “The motion of the steering column 201, which can be measured by e.g., an angle and a rotation speed of the steering column, affects the movement of the vehicle 206 according to an equation {dot over (x)}=f(x,.phi.,.phi..sup.x), (3) where x includes the values describing the state of the vehicle, e.g., a yaw rate, a lateral 
Weiefors, Choi, and Di Cairano are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Di Cairano and provide a steering column sensor for detecting an operator’s inputted steering angle and angular speed. Doing so provides known technology in the art for detection of a steering speed and angle, advantageously provided as a method to prioritize an assist torque corresponding to a drivers steering input in a summation of torques, to achieve a non-zero assist signal.
Regarding claim 9
Weiefors modified discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The system of claim 1, further comprising a road friction sensor configured to provide a road friction signal to the electronic controller.” In particular, Weiefors does not disclose a designated friction sensor. (See Weiefors [0072] “The tyre friction torque takes into consideration the wheel angle, wheel angle history, vehicle position and vehicle velocity, which is important in the case of a low vehicle velocity, since the tyre contact changes more quickly than the twisting of the tyre at high velocities.” Weiefors discloses detecting a tire to road surface friction, which is estimated as a torque.).
Di Cairano discloses “The method of claim 11, further comprising receiving, with the electronic controller, a road friction signal from a road friction sensor.” (See Di Cairano [0030] “Examples of the external system 1160 can include an application connected to a GPS or a camera for tracking a position of the vehicle within road lanes, or a sensor sensing a friction of the tires with the road.”).
Weiefors, Choi, and Di Cairano are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Di Cairano and provide a friction sensor for detecting a road to tire friction. Doing so provides known technology in the art for detection of surface friction, advantageously provided as a designated friction sensor may provide a more accurate measure of surface friction as opposed to an estimate, thus achieving a more accurate minimizing of oversteering or overcorrecting when centering a steering wheel.
Regarding claim 14
Weiefors modified discloses all of the elements of claim 11 and further discloses all of the elements of the claimed invention except “The method of claim 11, further comprising receiving, with the electronic controller, a steering angle speed from the steering angle and determining, with the electronic controller, if an operator of the vehicle is turning a steering wheel of the vehicle or returning the steering wheel to a center position based upon the steering angle and the steering angle speed.” Weiefors does not disclose determining an angular speed with a sensor. (See Weiefors [0068] “The steering angle is measured by the use of an angle sensor located somewhere in the steering column or if located elsewhere in the steering system it should be translated to the steering column coordinate system by using the ratio between the sensor position and the column.”).
Di Cairano discloses “The method of claim 11, further comprising receiving, with the electronic controller, a steering angle speed from the steering angle and determining, with the electronic controller, if an operator of the vehicle is turning a steering wheel of the vehicle or returning the steering wheel to a center position based upon the steering angle and the steering angle speed.” (See Di Cairano [0041] “The motion of the steering column 201, which can be measured by e.g., an angle and a rotation speed of the steering column, affects the movement of the vehicle 206 according to an equation {dot over (x)}=f(x,.phi.,.phi..sup.x), (3) where x includes the values describing the state of the vehicle, e.g., a yaw rate, a lateral acceleration, a velocity, a longitudinal acceleration, a tire slip angles, a position on the road or the location of the vehicle, and where the function f is specified according to the desired degree of details describing the movement of the vehicle.” Discloses measuring both the angular speed and angle, and this information is used to determine an assist for the 
Weiefors, Choi, and Di Cairano are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Di Cairano and provide a steering column sensor for detecting an operator’s inputted steering angle and angular speed. Doing so provides known technology in the art for detection of a steering speed and angle, advantageously provided as a method to prioritize an assist torque corresponding to a drivers steering input in a summation of torques, to achieve a non-zero assist signal.
Regarding claim 19
Weiefors modified discloses all of the elements of claim 11 and further discloses all of the elements of the claimed invention except “The method of claim 11, further comprising receiving, with the electronic controller, a road friction signal from a road friction sensor.” In particular, Weiefors does not disclose a designated friction sensor. 
Di Cairano discloses “The method of claim 11, further comprising receiving, with the electronic controller, a road friction signal from a road friction sensor.” (See Di Cairano [0030] “Examples of the external system 1160 can include an application connected to a GPS or a camera for tracking a position of the vehicle within road lanes, or a sensor sensing a friction of the tires with the road.”).
Weiefors, Choi, and Di Cairano are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Di Cairano and provide a friction sensor for detecting a road to tire friction. Doing so provides known technology in the art for detection of surface friction, advantageously provided as a designated friction sensor may provide a more accurate measure of surface friction as opposed to an estimate, thus achieving a more accurate minimizing of oversteering or overcorrecting when centering a steering wheel.
Claims 5-8 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weiefors (U.S. Publication No. 2019/0061809) in view of Choi (U.S. Publication No. 2020/0023885) in further view of Di Cairano et. al. (U.S. Publication No. 2014/0371992) in further view of Hong (U.S. Publication No. 2016/0101809).
Regarding claim 5
Weiefors modified discloses all of the elements of claim 4 and further discloses all of the elements of the claimed invention except “The system of claim 4, wherein if the operator of the vehicle is turning the steering wheel, the electronic controller is configured to sum the turning torque and the return torque with the turning torque as a dominant torque to calculate the output torque.” Weiefors modified does not disclose determining a dominant torque.
Hong discloses “The system of claim 4, wherein if the operator of the vehicle is turning the steering wheel, the electronic controller is configured to sum the turning torque and the return torque with the turning torque as a dominant torque to calculate the output torque.” (See Hong [0096] “In another example, the motor control current may also be calculated by the sum of values obtained by assigning identical or different weighting values to the restoration control current, the damping control current, the inertia control current, and the friction control current, respectively. In yet another example, the motor control current may also be calculated by using the sum of the self-aligning torque, the damping force, the inertial force, and the frictional force, which are described above, and a table that corresponds to the calculated sum.” & [0098] “Meanwhile, in the current control step of the present invention, a steering assist force may be calculated based on a compensation target value, and the supply of the motor control current that corresponds to the steering assist force may be controlled. Further, in the current control step of the present invention, a determination may be made as to whether a vehicle turns, and the supply of the motor control current may be controlled only while the vehicle turns. For example, in the current control step, whether the vehicle turns may be determined. If it is determined that the vehicle turns, a motor may be controlled by using the motor control current calculated by performing the above-
Weiefors, Choi, Di Cairano, Hong are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Hong and provide weighting torque signals according to a detected vehicle state. Doing so provides a known methodlogy in the art for outputting a torque signal when a sensor failure occurs, advantageously provided as a method to prioritize an assist torque corresponding to a drivers steering input in a summation of torques, to achieve a non-zero assist signal.
Regarding claim 6
Weiefors modified discloses all of the elements of claim 5 and further discloses all of the elements of the claimed invention except “The system of claim 5, wherein the turning torque is set as the dominant torque by multiplying the turning torque by a first gradient and multiplying the return torque by a second gradient before summing the turning torque and the return torque.” 
Hong discloses “The system of claim 5, wherein the turning torque is set as the dominant torque by multiplying the turning torque by a first gradient and multiplying the return torque by a second gradient before summing the turning torque and the return torque.” (See Hong [0096] “In another example, the motor control current may also be calculated by the sum of values obtained by assigning identical or different weighting values to the restoration control current, the damping control current, the inertia control current, and the friction control current, respectively. In yet another example, the motor control current may also be calculated by using the sum of the self-aligning 
Weiefors, Choi, Di Cairano, Hong are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Hong and provide weighting torque signals according to a detected vehicle state. Doing so provides a known methodlogy in the art for outputting a torque signal when a sensor failure occurs, advantageously provided as a method to prioritize an assist torque corresponding to a drivers steering input in a summation of torques, to achieve a non-zero assist signal.
Regarding claim 7
Weiefors modified discloses all of the elements of claim 4 and further discloses all of the elements of the claimed invention except “The system of claim 4, wherein if the operator of the vehicle is returning the steering wheel to the center position, the electronic controller is configured to sum the turning torque and the return torque with the return torque as a domination torque to calculate the output torque.” Weiefors modified does not disclose determining a dominant torque.
Hong discloses “The system of claim 4, wherein if the operator of the vehicle is returning the steering wheel to the center position, the electronic controller is configured to sum the turning torque and the return torque with the return torque as a domination torque to calculate the output torque.
Weiefors, Choi, Di Cairano, Hong are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Hong and provide weighting torque signals according to a detected vehicle state. Doing so provides a known methodlogy in the art for outputting a torque signal when a sensor failure occurs, advantageously provided as a method to prioritize an assist torque corresponding to a drivers steering input in a summation of torques, to achieve a non-zero assist signal.
Regarding claim 8
Weiefors modified discloses all of the elements of claim 7 and further discloses all of the elements of the claimed invention except “The system of claim 7, wherein the return torque is set as the dominant torque by multiplying the turning torque by a first gradient and multiplying the return torque by a second gradient before summing the turning torque and the return torque.” Weiefors modified does not disclose determining a dominant torque.
Hong discloses “The system of claim 7, wherein the return torque is set as the dominant torque by multiplying the turning torque by a first gradient and multiplying the return torque by a second gradient before summing the turning torque and the return torque.” (See Hong [0096] “In another example, the motor control current may also be calculated by the sum of values obtained by assigning identical or different weighting values to the restoration control current, the damping control current, the inertia control current, and the friction control current, respectively.” & [0098] “Meanwhile, in the current control step of the present invention, a steering assist force may be calculated based on a compensation target value, and the supply of the motor control 
Weiefors, Choi, Di Cairano, Hong are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Hong and provide weighting torque signals according to a detected vehicle state. Doing so provides a known methodlogy in the art for outputting a torque signal when a sensor failure occurs, advantageously provided as a method to prioritize an assist torque corresponding to a drivers steering input in a summation of torques, to achieve a non-zero assist signal.
Regarding claim 15
Weiefors modified discloses all of the elements of claim 14 and further discloses all of the elements of the claimed invention except “The method of claim 14, wherein if the operator of the vehicle is turning the steering wheel, summing, with the electronic controller, the turning torque and the return torque with the turning torque as a dominant torque to calculate the output torque.
Hong discloses “The method of claim 14, wherein if the operator of the vehicle is turning the steering wheel, summing, with the electronic controller, the turning torque and the return torque with the turning torque as a dominant torque to calculate the output torque.” (See Hong [0096] “In another example, the motor control current may also be calculated by the sum of values obtained by assigning identical or different weighting values to the restoration control current, the damping control current, the inertia control current, and the friction control current, respectively.” & [0098] “Meanwhile, in the current control step of the present invention, a steering assist force may be calculated based on a compensation target value, and the supply of the motor control current that corresponds to the steering assist force may be controlled. Further, in the current control step of the present invention, a determination may be made as to whether a vehicle turns, and the supply of the motor control current may be controlled only while the vehicle turns. For example, in the current control step, whether the vehicle turns may be determined. If it is determined that the vehicle turns, a motor may be controlled by using the motor control current calculated by performing the above-described operations of the present invention, and if it is determined that the vehicle does not turn, the steering assist force may not be provided.”).
Weiefors, Choi, Di Cairano, Hong are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Hong and provide weighting torque signals according to a detected vehicle state. Doing so provides a known methodlogy in the art for outputting a torque signal when a sensor failure occurs, advantageously 
Regarding claim 16
Weiefors modified discloses all of the elements of claim 15 and further discloses all of the elements of the claimed invention except “The method of claim 15, wherein the turning torque is set as the dominant torque by multiplying the turning torque by a first gradient and multiplying the return torque by a second gradient before summing the turning torque and the return torque.” 
Hong discloses “The method of claim 15, wherein the turning torque is set as the dominant torque by multiplying the turning torque by a first gradient and multiplying the return torque by a second gradient before summing the turning torque and the return torque.” (See Hong [0096] “In another example, the motor control current may also be calculated by the sum of values obtained by assigning identical or different weighting values to the restoration control current, the damping control current, the inertia control current, and the friction control current, respectively.” & [0098] “Meanwhile, in the current control step of the present invention, a steering assist force may be calculated based on a compensation target value, and the supply of the motor control current that corresponds to the steering assist force may be controlled. Further, in the current control step of the present invention, a determination may be made as to whether a vehicle turns, and the supply of the motor control current may be controlled only while the vehicle turns. For example, in the current control step, whether the vehicle turns may be determined. If it is determined that the vehicle turns, a motor may be controlled by using the motor control current calculated by performing the above-
Weiefors, Choi, Di Cairano, Hong are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Hong and provide weighting torque signals according to a detected vehicle state. Doing so provides a known methodlogy in the art for outputting a torque signal when a sensor failure occurs, advantageously provided as a method to prioritize an assist torque corresponding to a drivers steering input in a summation of torques, to achieve a non-zero assist signal.
Regarding claim 17
Weiefors modified discloses all of the elements of claim 14 and further discloses all of the elements of the claimed invention except “The method of claim 14, wherein if the operator of the vehicle is returning the steering wheel to the center position, summing, with the electronic controller, the turning torque and the return torque with the return torque as a domination torque to calculate the output torque.” Weiefors modified does not disclose determining a dominant torque.
Hong discloses “The method of claim 14, wherein if the operator of the vehicle is returning the steering wheel to the center position, summing, with the electronic controller, the turning torque and the return torque with the return torque as a domination torque to calculate the output torque.” (See Hong [0096] “In another example, the motor control current may also be calculated by the sum of values obtained by assigning identical or different weighting values to the restoration control current, the damping control current, the inertia control current, and the friction control 
Weiefors, Choi, Di Cairano, Hong are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Hong and provide weighting torque signals according to a detected vehicle state. Doing so provides a known methodlogy in the art for outputting a torque signal when a sensor failure occurs, advantageously provided as a method to prioritize an assist torque corresponding to a drivers steering input in a summation of torques, to achieve a non-zero assist signal.
Regarding claim 18
Weiefors modified discloses all of the elements of claim 17 and further discloses all of the elements of the claimed invention except “The method of claim 17, wherein the return torque is set as the dominant torque by multiplying the turning torque by a first gradient and multiplying the return torque by a second gradient before summing the turning torque and the return torque.” 
Hong discloses “The method of claim 17, wherein the return torque is set as the dominant torque by multiplying the turning torque by a first gradient and multiplying the return torque by a second gradient before summing the turning torque and the return torque.” (See Hong [0096] “In another example, the motor control current may also be calculated by the sum of values obtained by assigning identical or different weighting values to the restoration control current, the damping control current, the inertia control current, and the friction control current, respectively.” & [0098] “Meanwhile, in the current control step of the present invention, a steering assist force may be calculated based on a compensation target value, and the supply of the motor control current that corresponds to the steering assist force may be controlled. Further, in the current control step of the present invention, a determination may be made as to whether a vehicle turns, and the supply of the motor control current may be controlled only while the vehicle turns. For example, in the current control step, whether the vehicle turns may be determined. If it is determined that the vehicle turns, a motor may be controlled by using the motor control current calculated by performing the above-described operations of the present invention, and if it is determined that the vehicle does not turn, the steering assist force may not be provided.”).
Weiefors, Choi, Di Cairano, Hong are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weiefors to incorporate the teachings of Hong and provide weighting torque signals according to a detected vehicle state. Doing so provides a known methodlogy in .
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (U.S. Patent No. 6328128 B1) discloses erroneous detection of a torsion bar sensor signal and determines that the torsion bar sensor is abnormal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664